This opinion is subject to revision before publication


          UNITED STATES COURT OF APPEALS
                   FOR THE ARMED       FORCES
                         _______________

                       UNITED STATES
                           Appellee
                                v.
           Alan J. Killion Jr., Airman First Class
               United States Air Force, Appellant
                          No. 15-0425
                      Crim. App. No. S32193
         Argued October 7, 2015—Decided April 19, 2016
                Military Judge: Matthew P. Stoffel
    For Appellant: Captain Johnathan D. Legg (argued).
    For Appellee: Major Meredith L. Steer (argued); Colonel
    Katherine E. Oler and Gerald R. Bruce, Esq. (on brief).


    Judge RYAN delivered the opinion of the Court, in     which
    Chief Judge ERDMANN and Judge DIAZ joined.            Judge
    STUCKY filed a separate dissenting opinion.           Judge
    OHLSON filed a separate dissenting opinion, in        which
    Judge STUCKY joined. 1
                      _______________

    Judge RYAN delivered the opinion of the Court.

    Instructions given by a military judge “‘must be suffi-
cient to provide necessary guideposts for an ‘informed delib-
eration’ on the guilt or innocence of the accused.’” United
States v. Dearing, 63 M.J. 478, 479 (C.A.A.F. 2006) (citation
omitted); see also Rule for Courts-Martial (R.C.M.) 920(e)(1),
(7). Words are considered provoking and a violation of Arti-
cle 117, Uniform Code of Military Justice (UCMJ), 10 U.S.C.
§ 917 (2012), when, inter alia, “a reasonable person would
expect [them] to induce a breach of the peace under the cir-
cumstances.” Manual for Courts-Martial, United States pt.

1 Judge Albert Diaz, of the United States Court of Appeals for the
Fourth Circuit, sat by designation, pursuant to Article 142(f), Uni-
form Code of Military Justice (UCMJ), 10 U.S.C. § 942(f) (2012).
            United States v. Killion, No. 15-0425/AF
                     Opinion of the Court

IV, para. 42.c.(1) (2012 ed.) (MCM). The provocative nature
of speech for purposes of Article 117, UCMJ, thus depends in
part upon the context in which they are spoken and the au-
dience to whom they are addressed. United States v. Thomp-
son, 22 C.M.A. 88, 90, 46 C.M.R. 88, 90 (1972).
    In this case, the military judge instructed the members
on the charged Article 117, UCMJ, offense based on the lan-
guage of the Military Judges’ Benchbook, which invites the
members to determine whether “the [words] described in the
specification would have caused an average person to react
by immediately committing a violent or turbulent act in re-
taliation,” Dep’t of the Army, Pam. 27-9, Legal Services, Mil-
itary Judges’ Benchbook ch. 3, para. 3-42-1(d) (2014) [here-
inafter Military Judges’ Benchbook] (emphasis added). This
was an incorrect statement of the law. A violation of Article
117, UCMJ, depends not on the likely reaction of the hypo-
thetical average person but rather on the likely reaction of
an objectively reasonable person in the position of the per-
sons to whom the words are addressed.
    Moreover, trial counsel exploited the military judge’s in-
struction and expressly argued that the members should not
consider surrounding circumstances, as “[n]one of that is
relevant” to establishing how the average person would have
reacted. We thus cannot say that the instruction did not
mislead the members and contribute to Appellant’s convic-
tion for provoking speech.
                                   I.
    Appellant was convicted, contrary to his pleas, by a spe-
cial court-martial composed of officer and enlisted members,
of one specification of using provoking speech in violation of
Article 117, UCMJ. Appellant was also convicted, pursuant
to his pleas, of one specification of being drunk and disorder-
ly and one specification of unlawful entry, in violation of Ar-
ticle 134, UCMJ, 10 U.S.C. § 934. Appellant was sentenced
to confinement for fourteen days, reduction to E-1, a repri-
mand, and a bad-conduct discharge. The convening authori-
ty approved the sentence.




                               2
            United States v. Killion, No. 15-0425/AF
                     Opinion of the Court

   The United States Air Force Court of Criminal Appeals
(AFCCA) affirmed the findings and sentence. We granted
Appellant’s petition to review the following issues:

       I. Whether Appellant’s conviction for provok-
       ing speech is legally insufficient because “un-
       der the circumstances” his words were not rea-
       sonably likely to provoke violence. 2
       II. Whether the military judge’s instructions
       regarding provoking speech were deficient un-
       der the facts and circumstances of Appellant’s
       case.
                              II.

   The AFCCA characterized the background facts as fol-
lows:

           After a night of excessive drinking,
       [A]ppellant became belligerent and disorderly,
       accosting strangers with profane outbursts and
       resisting his friend’s efforts to convince him to
       return home. Instead, [A]ppellant jumped a
       fence and entered the apartment of a noncom-
       missioned officer (NCO) he did not know,
       frightening the residents and neighbors who
       called security forces. [A]ppellant was appre-
       hended and evaluated on scene by emergency
       medical technicians who decided to transport
       him to the base emergency room.
           Once there, while undergoing treatment for
       his altered mental state and injuries to his
       wrist and knee, [A]ppellant lashed out at the
       medical providers both physically and verbally.
       Struggling against restraint by two security
       forces members and the medical staff, he ver-
       bally accosted several medical providers, call-
       ing one female nurse a “c[**]t” and medical
       technicians “Asian douche bags” and “ch[*]nk.”
       This continued intermittently for over an hour,

2 Given that we reverse the findings and sentence on the Article
117, UCMJ, offense on the ground that the AFCCA misappre-
hended the problematic nature of the instruction given and the
argument made by trial counsel, we need not address the
AFCCA’s holding with respect to legal sufficiency. See United
States v. Forbes, 61 M.J. 354, 360 (C.A.A.F. 2005).



                               3
            United States v. Killion, No. 15-0425/AF
                     Opinion of the Court

      ending only after the medical staff determined
      it was necessary to sedate him.
United States v. Killion, No. ACM S32193, 2015 CCA LEXIS
28, at *2, 2015 WL 430323, at *1 (A.F. Ct. Crim. App. Jan.
28, 2015) (unpublished) (last two sets of brackets in origi-
nal).

    Further details are warranted. Appellant was physically
restrained with handcuffs and by two security force officers
at the emergency room. The medical staff placed a spit
guard on him, and Appellant was further restrained physi-
cally by the medical staff and security forces with passive
restraints attaching both arms and legs to the bed. The Air
Force medical staff consisted of a doctor, nurse, and techni-
cian.
    There is no question that Appellant thrashed about and
used abusive, racist, and offensive language toward the med-
ical staff while restrained. The medical staff, however, did
not consider responding to Appellant violently. One nurse
testified that she had never seen medical personnel become
violent with a verbally abusive patient, and a physician
stated that, while nurses and medical technicians occasion-
ally have to act physically toward verbally abusive patients,
he had never seen a physician react violently toward a pa-
tient. The lab technician testified that it was not “common
practice” for medical staff to become violent toward patients.
The medical staff further testified that they were trained to
treat unruly patients and to maintain their composure. As
Captain JK, the attending physician, testified:

      So the training starts in medical school ....
      When we go into our clinical rotations, which is
      the second year, we go through scenarios, or
      you practice scenarios. We sit in with psy-
      chologists, psychiatrists, that kind of nature.
      We go through the offensive patient, the ver-
      bally abusive patients, the patients that are
      drug addicted — you know — how to relay in-
      formation to difficult patients. So we do go
      through that training, and that training con-
      tinues on in residency through attending phy-
      sicians and other rotations that we take.




                               4
            United States v. Killion, No. 15-0425/AF
                     Opinion of the Court

    Defense counsel moved for an instruction regarding the
definition of “provoking and reproachful” words in the con-
text of the facts and circumstances of Appellant’s case. Spe-
cifically, the defense requested an instruction that read as
follows:

      You are to consider the facts and circumstanc-
      es of this case in determining if the words de-
      scribed in the specification of Charge III quali-
      fy as provoking speech. This is a situational
      [sic] dependent inquiry.
      Among these facts and circumstances, you may
      to [sic] consider the occupation, education, and
      training of the listener.
      For example, if the listener was a police officer
      or prison guard, you could consider specific law
      enforcement training the listener may have re-
      ceived in respect to dealing with insults, over-
      looking verbal abuse, and/or remaining profes-
      sional in making a determination if the words
      used would cause a person in that circum-
      stance to commit a violent or turbulent act in
      retaliation.
      You may also consider any unique circum-
      stances in which the statements were made.
      For example, if the listener was a police officer
      or prison guard, you could consider if the
      speaker was confined to a cell or restrained by
      handcuffs in making a determination if the
      words used would cause a person in that cir-
      cumstance to commit a violent turbulent act in
      retaliation.
      These circumstances and examples are merely
      illustrative and in no way exhaustive or limit-
      ing.
    The military judge denied this request, stating that he
“[did] not believe the law is clear” on the appropriateness of
defense counsel’s proposed language.
   Instead, the military judge drew his instructions from
the Military Judges’ Benchbook, telling the panel that:

      The test to apply is whether, under the facts
      and circumstances of this case, the words de-



                               5
             United States v. Killion, No. 15-0425/AF
                      Opinion of the Court

       scribed in the specification would have caused
       an average person to react by immediately
       committing a violent or turbulent act in retali-
       ation. Proof that a retaliatory act actually oc-
       curred is not required.
(emphasis added); see also Military Judges’ Benchbook ch. 3,
para. 3-42-1(d).

    During closing arguments, trial counsel told the mem-
bers that they needed only to “decide whether this is [sic]
provoking words for the average person.” Trial counsel ar-
gued that the members should not consider surrounding cir-
cumstances, as “[n]one of that is relevant” to establishing
how the average person would have reacted. In contrast, de-
fense counsel detailed and focused on the relevant facts and
circumstances of this particular case, stressing the medical
professionals’ training and experience and the fact that Ap-
pellant was restrained. The military judge did not clarify the
correct standard.
                                 III.

    On appeal, Appellant argued, as relevant to the granted
issues, that the evidence was neither factually nor legally
sufficient to sustain his conviction for using provoking
speech and that the military judge’s instructions regarding
provoking speech were deficient. Killion, 2015 CCA LEXIS
28, at *1–2, 2015 WL 430323, at *1. The AFCCA held that
the evidence was factually and legally sufficient because
medical personnel are not subject to the Article 117, UCMJ,
exception for police officers set forth in United States v.
Shropshire, 34 M.J. 757 (A.F.C.M.R. 1992). 3 Killion, 2015
CCA LEXIS 28, at *5–6, 2015 WL 430323, at *2. It conclud-
ed that a reasonable person observing Appellant’s words
would expect the words to induce a breach of the peace un-
der the circumstances, and the medical staff’s response was
“exceptional.” Killion, 2015 CCA LEXIS 28, at *6–8, 2015

3 The Air Force Court of Military Review held that it is “appropri-
ate to apply a separate standard to words directed at a policeman
by a handcuffed suspect under apprehension, than to the same
words said to an ordinary citizen,” as “[t]he police … are specifical-
ly trained to overlook verbal abuse in such situations and to main-
tain a professional demeanor.” Shropshire, 34 M.J. at 758.



                                  6
            United States v. Killion, No. 15-0425/AF
                     Opinion of the Court

WL 430323, at *3. The court distinguished Appellant’s case
from its own precedent in Shropshire because medical per-
sonnel, unlike police officers, are unused to aggressive lan-
guage and adversarial situations. Killion, 2015 CCA LEXIS
28, at *4–6, 2015 WL 430323, at *2. For the same reasons, it
concluded that the military judge did not err in the panel
instructions he gave. Killion, 2015 CCA LEXIS 28, at *15–
16, 2015 WL 430323, at *6. Alternatively, it concluded that
the listener’s profession “is but one aspect of the offense,” so
the failure to include the “under the circumstances” instruc-
tion and direct the members to consider the medical person-
nel’s professions would not have changed the outcome of the
case. Killion, 2015 CCA LEXIS 28, at *13–16, 2015 WL
430323, at *5–6.
                              IV.

    While military judges have some discretion in tailoring
panel instructions, a military judge has a “duty to ‘provide
appropriate legal guidelines to assist the jury in its delibera-
tions.’” United States v. Wolford, 62 M.J. 418, 419 (C.A.A.F.
2006) (quoting United States v. McGee, 1 M.J. 193, 195
(C.M.A. 1975)). “Failure to provide correct and complete in-
structions to the panel before deliberations begin may
amount to a denial of due process.” Id. (citation omitted).
R.C.M. 920(e) expressly requires that instruction on findings
include, inter alia, “[a] description of the elements,” R.C.M.
920(e)(1), and “[s]uch other explanations, descriptions, or
directions as may be necessary and which are properly re-
quested by a party or which the military judge determines,
sua sponte, should be given.” R.C.M. 920(e)(7).
    Defense counsel requested alternative instructions em-
phasizing the importance of the occupation, education, and
training of the listener. The military judge rejected the re-
quested instructions out of hand — despite the fact that mil-
itary judges have an affirmative obligation to properly in-
struct the members on the offense. Dearing, 63 M.J. at 482
n.9. While there are no “magic words” dictating when a par-
ty has sufficiently raised an error to preserve it for appeal,
see United States v. Smith, 50 M.J. 451, 456 (C.A.A.F. 1999),
of critical importance is the specificity with which counsel
makes the basis for his position known to the military judge.
See United States v. Payne, 73 M.J. 19, 23 (C.A.A.F. 2014)


                               7
            United States v. Killion, No. 15-0425/AF
                     Opinion of the Court

(emphasizing the need for objections to be specific); Cross v.
Cleaver, 142 F.3d 1059, 1068 (8th Cir. 1998); Lang v. Texas
& P. Ry. Co., 624 F.2d 1275, 1279 (5th Cir. 1980) (noting
that the purpose of objecting is to provide an opportunity for
errors to be corrected at trial).
    While “requesting an instruction is ordinarily not suffi-
cient to preserve a claim of error,” United States v. Maxwell,
45 M.J. 406, 426 (C.A.A.F. 1996), this is not an ordinary
case. Defense counsel’s requested instruction, complete with
citation to supporting legal authority, was specifically tai-
lored to the circumstances presented in this case and gave
the military judge the opportunity to correct any error in his
panel instructions at trial. The military judge demonstrated
his awareness of defense counsel’s specific grounds for the
alternative instruction, flatly disagreed with him, and there
is no indication that further objection was likely to be suc-
cessful. See O2 Micro Intern. Ltd. v. Beyond Innovation
Tech. Co., Ltd., 521 F.3d 1351, 1359 (Fed. Cir. 2008); Sturgis
v. Columbia Steel Fabricators, Inc., 974 F.2d 1343, 1343 (9th
Cir. 1992) (unpublished). On these facts, the issue of instruc-
tional error was not forfeited.
    Therefore, this Court reviews the adequacy of the mili-
tary judge’s panel instruction de novo. See Wolford, 62 M.J.
at 420. “If instructional error is found, … [an appellant’s]
claims ‘must be tested for prejudice under the standard of
harmless beyond a reasonable doubt.’” Id. (quoting United
States v. Kreutzer, 61 M.J. 293, 298 (C.A.A.F. 2005)). “It is
also clear that it is solely the Government’s burden to per-
suade the court that constitutional error is harmless beyond
a reasonable doubt.” United States v. Bush, 68 M.J. 96, 102
(C.A.A.F. 2009).
    We agree with Appellant that the military judge’s in-
structions were deficient and that the error was not harm-
less beyond a reasonable doubt.
                              A.
   A “provoking words” offense under Article 117, UCMJ,
consists of three elements: (1) “the accused wrongfully used
words or gestures toward a certain person”; (2) “the words or
gestures used were provoking or reproachful”; and (3) “the




                               8
            United States v. Killion, No. 15-0425/AF
                     Opinion of the Court

person toward whom the words or gestures were used was a
person subject to the [UCMJ].” MCM pt. IV, para. 42.b.
    Words are considered provoking when “a reasonable per-
son would expect [them] to induce a breach of the peace un-
der the circumstances.” MCM pt. IV, para. 42.c.(1). As we
have long held, the provocative nature of speech for the pur-
poses of Article 117, UCMJ, depends upon the context in
which the words are spoken and the audience to whom they
are addressed. Thompson, 22 C.M.A. at 90, 46 C.M.R. at 90
(declining to find words provoking under the circumstances
of that case, though recognizing that “[i]n some circum-
stances and to a different audience these same words and
gestures might reasonably tend to precipitate a violent reac-
tion”).
   “The rationale behind the prohibition [on using provok-
ing words is] to serve as a check against ‘manifestations of a
hostile temper as, by inducing retaliation.’” United States v.
Davis, 37 M.J. 152, 154 (C.M.A. 1993) (quoting William Win-
throp, Military Law and Precedents 590 (2d ed., Government
Printing Office 1920) (1895)); see also United States v. Holi-
day, 4 C.M.A. 454, 458, 16 C.M.R. 28, 32 (1954) (“[Article
117, UCMJ,] is designed to prevent the use of violence by the
person to whom such speeches and gestures are di-
rected….”). Thus, the reasonable reaction of the person to
whom the words are addressed factors heavily into a deter-
mination of whether speech is provocative; the calculus is far
more expansive than simply examining the volatility of the
speaker’s demeanor and the offensive nature of the words.
See, e.g., Thompson, 22 C.M.A. at 90, 46 C.M.R. at 90;
Shropshire, 34 M.J. at 758.
   In analyzing speech “under the circumstances,” factors
such as the occupation of the listener have always been
deemed relevant to whether the speech is likely to cause a
reasonable person to retaliate. See, e.g., United States v. Ad-
ams, 49 M.J. 182, 185 (C.A.A.F. 1998) (holding that the fact
that speech was directed at a police officer should be consid-
ered and stating that “all the circumstances of a case must
be considered in determining whether certain words are
provoking”); Thompson, 22 C.M.A. at 90, 46 C.M.R. at 90 (fo-
cusing on the fact that “no reasonable guard under the cir-
cumstances” was likely to open the cell door to retaliate in


                               9
            United States v. Killion, No. 15-0425/AF
                     Opinion of the Court

response to the accused’s words); Shropshire, 34 M.J. at 758
(noting that it was “appropriate to apply a separate stand-
ard to words directed at a policeman by a handcuffed sus-
pect under apprehension, than to the same words said to an
ordinary citizen”).
    Just as the profession and training of the person to
whom the words are addressed impact the “under the cir-
cumstances” calculus, evidence that the speaker is re-
strained in some way is also relevant to the likelihood of re-
taliation by the reasonable person. See, e.g., Shropshire, 34
M.J. at 758.
    The above cases do not stand for the proposition that of-
fensive speech directed at a listener with special training or
a particular profession or by a speaker who is restrained
may never be provocative under those circumstances. Ra-
ther, they serve only to emphasize the importance of consid-
ering case-specific facts in determining whether an objec-
tively reasonable person could be expected to retaliate
against words that, under other circumstances, could be
provocative. Thompson, 22 C.M.A. at 90, 46 C.M.R. at 90.
                              B.
    In this case, evidence was adduced at trial that: (1) Ap-
pellant was restrained, first by security guards and hand-
cuffs, then strapped to a hospital bed by both arms and legs;
(2) Appellant was considered a patient; (3) it was clear to the
medical staff that he was highly intoxicated; (4) the medical
staff to whom the offensive words were directed had training
in dealing with unruly and intoxicated patients; and (5) the
medical staff had training in keeping their composure. Tell-
ingly, while actual retaliation is not required under Article
117, UCMJ, the medical staff testified they did not consider
responding physically to Appellant’s verbal tirade and that
such a reaction was virtually unheard of.

    The problem with the military judge’s instruction is not
that he failed to instruct the panel as Appellant’s counsel
requested — an issue not before us. Rather, the military
judge’s instruction is deficient because while it did, in fact,
direct the panel to consider “the facts and circumstances of
this case,” it effectively negated the focus on the actual cir-



                              10
            United States v. Killion, No. 15-0425/AF
                     Opinion of the Court

cumstances of those who were the targets of Appellant’s
speech by misdirecting the members’ focus to the reaction of
a hypothetical “average person.” Based on the evidence pre-
sented at trial, the question for the members was not what
an average person might do under the circumstances but
whether a reasonable medical care provider with the train-
ing described was likely to retaliate against a fully re-
strained, obviously intoxicated patient.
                                C.
    Nor can we say this error was harmless. Given the im-
portance of the circumstances surrounding Appellant’s
speech in this case, the distinction between the “average
person” and “reasonable person under the circumstances”
standards was critical. Central to his defense, Appellant’s
counsel sought to argue that the elements of the offense
were not met due to the “circumstances” of the speech, to in-
clude both the profession and training of the listeners and
the fact that Appellant was restrained. United States v.
DiPaola, 67 M.J. 98, 102–03 (C.A.A.F. 2008). In contrast,
trial counsel effectively told the members that none of those
circumstances mattered; it was how the average person
would react that was at issue. In instructing the panel to
employ an “average person” standard, the military judge’s
instruction directly bolstered the trial counsel’s erroneous
statement of the law, which de-emphasized any considera-
tion of the circumstances. The deficient instruction thus “es-
sentially undercut [a] defense theory and could very well
have contributed to the finding of guilty,” United States v.
Lewis, 65 M.J. 85, 89 (C.A.A.F. 2007), thereby prejudicing
the substantial rights of the accused. See also Dearing, 63
M.J. at 484; cf. United States v. Easley, 942 F.2d 405, 411
(6th Cir. 1991) (holding that a judge’s conflicting instruc-
tions to the jury to apply an “average person” and a “reason-
able person” standard in an obscenity prosecution was an
error and not harmless beyond a reasonable doubt).
                              V.

    The decision of the United States Air Force Court of
Criminal Appeals as to Charge III and its Specification and
the sentence is reversed. The findings as to Charge III and
its Specification are set aside and that charge and specifica-



                              11
            United States v. Killion, No. 15-0425/AF
                     Opinion of the Court

tion are dismissed. The decision is affirmed as to the re-
maining charges. The record of trial is returned to the Judge
Advocate General of the Air Force for remand to the Court of
Criminal Appeals for reassessment of the sentence, or for a
rehearing on sentence, if necessary.




                              12
            United States v. Killion, No. 15-0425/AF


   Judge STUCKY, dissenting.
   I concur with Judge Ohlson that the instructional error
should be reviewed for plain error and, that under such re-
view, Appellant failed to demonstrate error that was obvi-
ous, let alone prejudice. I write separately to suggest that,
regardless of the outcome of this case, the Court should re-
consider its provoking words jurisprudence.
    Appellant was convicted of violating Article 117, Uniform
Code of Military Justice (UCMJ), 10 U.S.C. § 917 (2012):
“Any person subject to this chapter who uses provoking or
reproachful words or gestures towards any other person sub-
ject to this chapter shall be punished as a court-martial may
direct.” The seminal case interpreting Article 117 is United
States v. Thompson, 22 C.M.A. 88, 46 C.M.R. 88 (1972).
There, the appellant, who was in confinement, refused to get
out of bed when instructed to do so. Id. at 89, 46 C.M.R. at
89. He told the stockade guard not to yell at him “‘or I’ll
wring your _____ neck.’” Id. at 89, 46 C.M.R. at 89.
    Without any real analysis, the Court of Military Appeals
determined that the offense Congress created in Article 117
was analogous to the presidentially created offense of com-
municating a threat under Article 134, UCMJ, 10 U.S.C.
§ 934 (2012). Id. at 90, 46 C.M.R. at 90. It then evaluated
the words spoken by Thompson using a substantially similar
test to that which it had employed for analyzing words
charged as communicating a threat: whether under the cir-
cumstances of the case a reasonable guard would expect the
words to induce a breach of the peace. Id., 46 C.M.R. at 90
(citing United States v. Shropshire, 20 C.M.A. 374, 43
C.M.R. 214 (1971)). The Court found the evidence legally in-
sufficient to support the findings of guilty.
      In the present case, we similarly concern ourselves
      with threatening language and gestures employed
      by an accused so confined in a barred and screened
      cell that violence could not result unless Specialist
      Sawin, a trained custodian, saw fit to open the door
      and retaliate. As we noted in Shropshire, no rea-
      sonable guard under the circumstances was likely
      to do so and Sawin in fact stated there was no in-
      tention on his part to take action. The circumstanc-
      es of the accused’s confinement, the words used,
      and Sawin’s attitude all dictate the conclusion that
             United States v. Killion, No. 15-0425/AF
                   Judge STUCKY, dissenting

       there was no reasonable tendency that the ac-
       cused’s words would provoke a breach of the peace.
       Accordingly, we find the evidence insufficient to
       support the findings of guilty. 1

Id., 46 C.M.R. at 90.
    The offense of using provoking words, however, is not
analogous to communicating a threat, except in the general
sense that both require an accused to use words or gestures
to address another person. The offense of communicating a
threat focuses on the harm done to the person to whom the
threat is communicated; it puts her in fear for her safety.
Using provoking words under Article 117, on the other hand,
is a military offense; both the speaker and the person to
whom the words are directed must be subject to the UCMJ.
The prohibition on using provoking words towards another
member of the armed forces is of ancient origin. See id. at
89, 46 C.M.R. at 89. Its purpose “evidently is to check such
manifestations of a hostile temper as, by inducing retalia-
tion, might lead to duels or other disorders.” William Win-
throp, Military Law and Precedents 590 (2d ed., Government
Printing Office 1920) (1895); see Thompson, 22 C.M.A. at 89,
46 C.M.R. at 89. In other words, its goal is to prevent af-
frays, preserve good order and discipline, and thereby pro-
mote mission accomplishment.
    In my judgment, we should not be reviewing convictions
for using provoking words by looking at the expected reac-
tion of a reasonable person under all the facts and circum-
stances. A reasonable person is one “who exercises the de-
gree of attention, knowledge, intelligence, and judgment


   1  This Court appears to equate the term “breach of the peace”
with assaults or fighting. The term is broader; it refers to “dis-
turbance of the public tranquility, or their tendency to cause such
a disturbance.” Rollin M. Perkins & Ronald N. Boyce, Criminal
Law 477 (3d ed. 1982); see Manual for Courts-Martial, United
States (MCM) pt. IV, ¶ 41.c.(2) (2012 ed.) (“Loud speech and unru-
ly conduct may also constitute a breach of the peace by the speak-
er. A speaker may also by [sic] guilty of causing a breach of the
peace if the speaker uses language which can reasonably be ex-
pected to produce a violent or turbulent response and a breach of
the peace results.”).




                                2
            United States v. Killion, No. 15-0425/AF
                  Judge STUCKY, dissenting

that society requires of its members for the protection of
their own and of others’ interests.” Black’s Law Dictionary
1457 (10th ed. 2014). A reasonable person normally does not
react to provoking words. After all, most of us learned as
children that “sticks and stones may break my bones but
words will never hurt me.”
    Furthermore, I disagree with the Court’s holding that we
should give special consideration to the military occupation-
al specialty, training, and experience of the person to whom
the provoking words are directed. Such consideration is
based on the faulty premise that military members in cer-
tain career fields have the discipline not to respond to pro-
voking words, while others do not. From the time a recruit
enters basic training, discipline is the primary focus of prep-
aration for service. It is the sine qua non of an effective mili-
tary fighting force.
    To give Article 117 its full meaning, courts should not
look to whether the words have a tendency to provoke the
specific individual to whom the words were directed into as-
saulting the speaker or breaching the peace. The suggested
test raises the spectre of an unworkable multiplication of
standards, based on the supposed behavior of a “reasonable”
aircraft mechanic, yeoman, master-at-arms, chaplain’s assis-
tant, or what have you. Instead, the focus of this Court’s re-
view should be on the tendency of such language to cause a
disturbance and affect the esprit of the military unit and the
military as a whole.
    The Court’s jurisprudence also leads to incongruent re-
sults. For example, compare the use of the same provoking
words by a 130-pound E-1 and a 200-pound E-6 special op-
erator. The tendency for a breach of the peace might be con-
siderably different depending on which role these individu-
als played. Do we really want to suggest that because the
130-pound E-1 might be considerably less likely to try to re-
taliate against the special operator than vice versa that the
same words spoken in similar situations should lead to a dif-
ferent outcome? I do not. Under either case, the provoking
words have a tendency to affect the military mission and the
individuals’ service to that mission.




                               3
            United States v. Killion, No. 15-0425/AF
                  Judge STUCKY, dissenting

    In Thompson, the Court cited the leading Supreme Court
case of Chaplinsky v. New Hampshire, 315 U.S. 568 (1942),
for the proposition that Article 117 did not violate an ac-
cused’s right to free speech. 22 C.M.A. at 90, 46 C.M.R. at
90. Strangely, it did not consider the rest of the Supreme
Court’s analysis of the state statute, which was very similar
to Article 117. Chaplinsky was distributing literature on the
streets “denouncing all religion as ‘a racket.’” Chaplinsky,
315 U.S. at 570. A town marshal told citizens who com-
plained that Chaplinsky was within his rights but “warned
Chaplinsky that the crowd was getting restless.” Id. Later, a
disturbance broke out and a police officer tried to escort
Chaplinsky to the police station. Id. When they encountered
the town marshal, he repeated his warning to Chaplinsky,
who responded by saying, “‘You are a God damned racketeer’
and a ‘damned Fascist and the whole government of Roches-
ter are Fascists or agents of Fascists.’” 2 Id. at 569–70.
   The Supreme Court did not suggest that the appropriate
standard for conviction was whether a reasonable govern-
ment official was likely to breach the peace because of the
epithets. Nor did it look to the training or experience of the
town marshal to whom the words were spoken. Instead it
determined “that the appellations ‘damn racketeer’ and
‘damn Fascist’ are epithets likely to provoke the average
person to retaliation, and thereby cause a breach of the
peace.” Id. at 574 (emphasis added).
    Thus, I conclude that in determining whether an appel-
lant was guilty of using provoking words, we should consider
the situation in which the words were used rather than the
particular characteristics of the person to whom the words
were addressed, such as military occupational specialty,
size, training, rank, or experience. Instead, the focus should
be on whether, in the situation, the words or gestures had a
tendency to provoke an average military member to breach
the peace, whether by assault or causing a disturbance.




    2 While today such words may not be viewed as especially pro-
voking, Chaplinsky uttered the words while the United States was
at war with Fascist Italy and Germany.




                               4
              United States v. Killion, No. 15-0425/AF


   Judge OHLSON, with whom Judge STUCKY joins, dis-
senting.
    The majority concludes that the military judge’s instruc-
tion was erroneous in its use of the term “average person”
instead of “reasonable person” and reverses on this basis.
However, in my view, the majority reaches the wrong result,
primarily by employing an incorrect standard of review.
Therefore, I would affirm the decision below and I respect-
fully dissent.
   Towards the end of the trial, the military judge asked,
“Does either side have any objections to the instructions that
I propose to give?” Both parties answered “No.” I therefore
conclude that Appellant did not preserve his challenge to the
instruction at issue in this case. 1 Accordingly, contrary to
the majority’s approach, I believe that plain error is the
proper lens for review. I further conclude for the reasons
stated below that there was no plain error in this case.
    The majority states that the military judge “negated the
focus on the actual circumstances of those who were the tar-
gets of Appellant’s speech by misdirecting the members’ fo-
cus to the reaction of a hypothetical ‘average person.’” Unit-
ed States v. Killion, __ M.J. __ (10–11) (C.A.A.F. 2016). It is
true that the military judge instructed the panel members to
focus on how an “average person” might have responded to
Appellant’s words rather than on how a “reasonable person”
or a “reasonable medical care provider with the training de-
scribed [at trial]” might have responded. Id. at __ (11). How-
ever, to place this instruction in its appropriate context, I
note that the military judge instructed the members as fol-
lows: “‘The test to apply is whether, under the facts and cir-
cumstances of this case, the words described … would have
caused an average person to react by immediately commit-
ting a violent or turbulent act in retaliation.’” Id. at __ (5–6)


   1  It is well settled that in order to preserve instructional error,
“[t]here must be an objection no later than after the instructions
are given and before the court is closed for deliberations, stating
that the instructions did not adequately cover the matters raised
in the requested instruction.” United States v. Maxwell, 45 M.J.
406, 426 (C.A.A.F. 1996); accord United States v. Tunstall, 72 M.J.
191, 193 (C.A.A.F. 2013).
             United States v. Killion, No. 15-0425/AF
                  Judge OHLSON, dissenting

(first emphasis added) (second emphasis in original). In my
view, this instruction adequately conveyed to the panel
members that they were required to envision this hypothet-
ical “average person” as a member of the listener’s profes-
sion who had undergone the listener’s specialized training,
and that they were required to consider the fact that Appel-
lant was, for the most part, restrained during his tirade.
Therefore, in this particular context, I conclude that any dis-
tinctions made by the majority between “an average person”
and a “reasonable medical care provider with the training
described [at trial]” are inconsequential. Accordingly, I do
not find a sufficient basis to conclude that the military
judge’s instruction constituted plain error. 2
                         CONCLUSION
    Because the military judge’s instructions did not consti-
tute plain error, and because the CCA correctly rejected Ap-
pellant’s legal sufficiency challenges, I conclude that Appel-
lant’s conviction should be affirmed. Accordingly, I
respectfully dissent.




   2  This point is further emphasized by the majority’s harmless-
ness inquiry, which focuses on the point that “the military judge’s
instruction directly bolstered the trial counsel’s erroneous state-
ment of the law, which de-emphasized any consideration of the
circumstances.” Killion, __ M.J. at __ (11). Importantly, however,
the granted issue speaks to whether the instruction was itself er-
roneous—not whether counsel’s closing argument tainted the in-
struction. Because the instruction that was given by the military
judge accurately focused the panel on the “facts and circumstances
of this case,” trial counsel’s improper suggestion to the contrary is
in no way dispositive of the granted issue. See United States v.
Custis, 65 M.J. 366, 372 (C.A.A.F. 2007) (“We presume that the
panel followed the instructions given by the military judge.”);
United States v. Thompson, 63 M.J. 228, 232 (C.A.A.F. 2006)
(same); United States v. Taylor, 53 M.J. 195, 198 (C.A.A.F. 2000)
(same).




                                 2